                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


 UNITED STATES OF AMERICA

 V.                                                  CRIMINAL NO. 3:18-CR-78-CWR-FKB

 JULIO ARMANDO BRUNET


                                            ORDER

       Defendant Julio Armando Brunet has appealed the decision of Magistrate Judge F. Keith

Ball denying his motions for reconsideration. Docket No. 54. Brunet has not demonstrated that

the ruling is clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A). Accordingly,

Brunet’s objection is overruled and the decision of the magistrate judge is affirmed.

       SO ORDERED, this the 13th day of December, 2018.



                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
